June 4,
The Circuit Judge in this cause signed an order directing the master to take the testimony and report upon all questions of law and fact. The application for the order was made by plaintiff's counsel under the apprehension that defendant's counsel had stated that while he could not consent to the order, no objection would be made thereto. The understanding of defendant's counsel was that the order should be only to take the testimony, and he has appealed on the ground that the case was not one in which a general order of reference could be made without consent. Plaintiff's counsel agrees to this view of the law and makes this motion to reverse the judgment of the Circuit Court in accordance with the contention of the appellant. The jurisdiction of the Court to grant the relief has been questioned in argument, but as the return is now on file, we have no doubt on that point.
The case is peculiar. No matter of substantive law is involved, and the only substantial objection made by appellant to granting the motion is that he is entitled to the delay which will ensue from hearing the appeal. Delay is often a necessary incident to legal proceedings, but it is the duty of Courts to speed rather than delay causes.
The motion is granted, and the order of the Circuit Court revoked.